WiNslow, C. J.
(dissenting). I am unable to bring my mind to the conclusion that the evidence justifies a conviction for rape. In my judgment the admissions of the complaining witness as to her failure to resist as well as to her active assistance in the very act make a legal conviction for rape *268impossible witbin tbe rales laid down in O’Boyle v. State, 100 Wis. 296, 75 N. W. 989; Brown v. State, 127 Wis. 193, 106 N. W. 536. To my mind tbe statement tbat sbe was '“paralyzed with fear” is absolutely disproven by ber own admissions as to wbat sbe did and wbat sbe omitted to do. It seems to me tbat hereafter all tbat will be necessary to turn fornication into rape will be for tbe complaining witness to testify tbat sbe was paralyzed with fear, no matter bow incredible tbe physical facts may make tbat statement appear.